DETAILED ACTION
	For this Office action, Claims 1-4 and 6-22 are pending.  Claim 5 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1 of the Applicant Arguments/Remarks Made in an Amendment, filed 15 March 2022, with respect to the grounds of rejection of Claims 6-9 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection; therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 24 March 2022. 
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive. Applicant argues that the grounds of rejection of Claims 1-4, 6, 7 and 11-13 under 35 U.S.C. 103 over Stephenson et al. (herein referred to as “Stephenson”, US Pat Pub. 2017/0113952) in view of Sims et al. (herein referred to as “Sims”, US Pat Pub. 2010/0012560)—and the respective rejections under 35 U.S.C. 103 of 8-10 and 22 via dependency—is improper because the references are not .
 Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive. Applicant argues that the grounds of rejection of Claims 14, 20 and 21 under 35 U.S.C. 103 over Stephenson in view of Rausch et al. (herein referred to as “Rausch”, US 7329343)—and the respective rejections under 35 U.S.C. 103 of Claims 15-19 via dependency—does not disclose the limitation “removing the wastewater containing grit from a vessel for a predetermined length of time based at least in part on an accumulation rate of grit in the vessel”.  Upon further consideration, the examiner respectfully disagrees.  Stephenson discloses the removal of wastewater containing grit from a vessel, while Rausch is cited to modify such removal to be for a predetermined length of time based on an accumulation rate of particulate by providing pump and valve means or an appropriate choice in width in a channel to adjust the flow rate to a desired .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 6, 7, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (herein referred to as “Stephenson”, US Pat Pub. 2017/0113952; found in IDS filed 05/14/2020) in view of Sims et al. (herein referred to as “Sims”, US Pat Pub. 2010/0012560).
Regarding instant Claim 1, Stephenson discloses a wastewater treatment system (Abstract; device for treating spent wash water) comprising:  a vessel having an inlet and an outlet (Figure 1; Paragraph [0017]; holding tank for raw wash water, which has an inlet and outlet as shown in Figure 1); a pump in fluid communication with the outlet of the vessel, the pump configured to pump wastewater out of the vessel (Figure 1; Paragraph [0017]; Paragraph [0018]; Paragraph [0042]; raw water is transferred from holding tank to downstream processing as a conduit via a suitable transfer mechanism, such as pumps); a separator in fluid communication with the pump, the separator configured to separate grit from the wastewater, the separator having a first outlet for discharging a grit stream and a second outlet for discharging a wastewater stream (Figure 1; Paragraph [0018]; Paragraph [0024]; Paragraph [0030]; process steps detailed with reference numeral 24 which produces at least one solids portion form water to be treated, including hydrocyclone 26, wherein first outlet leads to agglomeration classifier 32 and second outlet leads to eventual reuse or discharge of treated water); a grit washing system in fluid communication with a source of washing fluid and the first outlet of the separator, the grit washing system configured to wash and dewater grit from the grit stream, the grit washing system having and outlet for 
Stephenson discloses the reintroduction of water into the raw wash water holding tank from a plurality of sources (Figure 1; Paragraph [0017]; see feeds into raw wash water step 12 in Figure 1, along with raw water from source), which may provide a motive force on wastewater contained in the vessel.
However, Stephenson is silent on comprising a hydraulic mixing system configured to impart such a motive force on wastewater contained in the vessel, the hydraulic mixing system including nozzles disposed within the vessel and configured to generate plumes of wastewater that sweep a bottom of the vessel and create a rotating toroidal flow pattern of the wastewater within the vessel.
Sims discloses a chemical solution feeder and method in the same field of endeavor as Stephenson, as it solves the mutual problem of treating water within a mixing vessel (Abstract; Paragraph [0030]).  Sims further discloses a hydraulic mixing system configured to impart a motive force on wastewater contained in a vessel, the hydraulic mixing system including nozzles disposed within the vessel and configured to generate plumes of wastewater that sweep a bottom of the vessel and create a rotating 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vessel of Stephenson to further comprise the hydraulic mixing system with nozzles as taught by Sims because Sims discloses such a hydraulic mixing system provides adequate mixing of the solution within the vessel (Sims, Paragraph [0028]; Paragraph [0030]).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Stephenson further discloses wherein the return conduit is a first return conduit and the system further comprises a second return conduit configured to recycle the wash wastewater stream from the grit washing system to the inlet of the vessel (Figure 1; Figure 2; Paragraph [0016]; Paragraph [0049]; overflow from agglomeration clarifier is returned to holding tank 12 after treatment).  
	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Stephenson further discloses comprising one or more of a dilution water supply and a chemical cleaning system in fluid communication with the wastewater pumped out of the vessel by the pump (Figure 1; Paragraph [0031]; chemical addition that causes coagulation and/or flocculation added to water undergoing treatment at step 28, which serves to clean or treat the water).  
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  While Stephenson is silent on concentrations of volatile 
Regarding instant Claim 6, Claim 1, upon which Claim 6 is assumed to be dependent, has been rejected above.  The combined references further disclose wherein the pump is fluidly connectable to an internal volume of the vessel via a supply conduit and a return conduit, the supply conduit fluidly connectable to a discharge side of the pump and the return conduit fluidly connectable to a suction side of the pump (Stephenson, Figure 1; Paragraph [0017]; Paragraph [0018]; Paragraph [0042]; pump and standard transfer processing would include a suction side of the pump and associated conduit along with discharge side of the pump and associated conduit; reuse conduits seen in Figure 1 and pump structure would provide supply and return conduits respectively).  
Regarding instant Claim 7, Claim 6, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the return conduit is configured to recycle the wastewater stream discharged from the separator to the inlet of the pump (Stephenson, Paragraph [0014]; Paragraph [0016]; Paragraph 
Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  Stephenson further discloses wherein the pump is configured to continuously pump wastewater out of the vessel (Figure 1; Paragraph [0017]; system may receive raw wash water in a continuous manner).  
Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  Stephenson further discloses wherein the vessel is configured to perform holding (Figure 1; Paragraph [0017]; one or more holding tanks).
Regarding instant Claim 13, Claim 1, upon which Claim 13 is dependent, has been rejected above.  Stephenson further discloses wherein the separator is configured as a cyclone separator (Figure 1; Paragraph [0030]; hydrocyclone 26).  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (herein referred to as “Stephenson”, US Pat Pub. 2017/0113952; found in IDS filed 05/14/2020) in view of Sims et al. (herein referred to as “Sims”, US Pat Pub. 2010/0012560) as applied to claim 1 above, and further in view of Smiddy, US Pat Pub. 2012/0285895 (found in IDS filed 05/14/2020).
Regarding instant Claim 8, Claim 6, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose wherein the pump continuously pumps wastewater out of the vessel for a predetermined length of time (Stephenson, Paragraph [0017]; Paragraph [0018]; water can be pumped from the holding tank for continuously for a period of time).

	Smiddy discloses a system and method for the treatment of wastewater in the same field of endeavor as the combined references, as it solves the mutual problem of treating wastewater with a variety of processes, including coagulation of suspended solids (Abstract; Paragraph [0119]).  Smiddy further discloses a controller that controls a pump based on sensor readings and other configurations to ensure the water is properly treated given the flow rate and volume of water entering the system (Figure 3; Paragraph [0057]; Paragraph [0059]; see that controller 110 controls various components of system and would control the operation of the pump, being able to determine flow rate based on pump operation).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pump of Stephenson to be controlled by a controller such that the pump continuously pumps wastewater out of the vessel for a predetermined length of time as taught by Smiddy because Smiddy discloses such a controller will control the pump to ensure the water is properly treated given the flow rate and volume of wastewater entering the system (Smiddy, Paragraph [0057]; Paragraph [0059]).
Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose comprising a flow meter in communication with the controller and configured to measure a flow rate of wastewater pumped out of the vessel, the controller configured to calculate the predetermined length of time based at least in part on the measured flow rate (Smiddy, 
Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  However, the combined references are silent on a sensor and a controller in communication with the sensor and the pump. 
Smiddy discloses a system and method for the treatment of wastewater in the same field of endeavor as the combined references, as it solves the mutual problem of treating wastewater with a variety of processes, including coagulation of suspended solids (Abstract; Paragraph [0119]).  Smiddy further discloses a sensor configured to measure at least one property of wastewater contained in a vessel and a controller in communication with the sensor and the pump and configured to control the pump based on the at least one measured property to ensure the water is properly treated given the detected quality parameters and volume of water entering the system (Figure 3; Paragraph [0057]; Paragraph [0059]; see that controller 110 controls various components of system and would control the operation of the pump, being able to determine flow rate based on pump operation; sensors for turbidity and pH detect respective parameters and output signals based on such detection to controller, which then controls treatment based on said output signals).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system and the pump of Stephenson by further providing a sensor configured to measure at least one property of wastewater contained in the vessel and a controller in communication with the sensor and the pump and .

Claims 14, 20 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (herein referred to as “Stephenson”, US Pat Pub. 2017/0113952; found in IDS filed 05/14/2020) in view of Rausch et al. (herein referred to as “Rausch”, US Pat Pub. 2011/0272349).
Regarding instant Claim 14, Stephenson discloses a method for treating wastewater containing grit (Abstract; Paragraph [0039]; method for treating spent wash water which comprises grit), the method comprising: removing the wastewater containing grit from a vessel (Figure 1; Paragraph [0017]; Paragraph [0018]; Paragraph [0042]; raw water is transferred from holding tank to downstream processing as a conduit via a suitable transfer mechanism, such as pumps); separating the grit from a second portion of the wastewater containing grit to form a grit stream and a wastewater stream (Figure 1; Paragraph [0018]; Paragraph [0024]; Paragraph [0030]; process steps detailed with reference numeral 24 which produces at least one solids portion form water to be treated, including hydrocyclone 26, wherein first outlet leads to agglomeration classifier 32 and second outlet leads to eventual reuse or discharge of treated water); washing and dewatering the grit stream to form a grit material and a wash wastewater stream (Figure 1; Figure 2; Paragraph [0033]; Paragraph [0035]; Paragraph [0042]; hydraulic classifier washes grit with water in classifier to wash the 
However, Stephenson is silent on removing the wastewater containing grit from a vessel for a predetermined length of time based at least in part on an accumulation rate of grit in the vessel.
Rausch discloses a plant for the treatment and disposal of waste water containing salts and oil and method for the treatment and disposal of waste water containing salts and oil in the same field of endeavor as Stephenson, as it solves the mutual problem of providing a settling area for the treatment of waste water (Abstract; Paragraph [0027]).  Rausch further discloses the removal of wastewater contain grit or particulate matter of a particulate size for a predetermined length of time based at least in part on an accumulation rate of grit in a vessel in order to ensure a proper accumulation of grit during treatment (Paragraph [0027]; channel and pumping of distribution channel can be adjusted to arrive at a set flow rate into a settling area based on particle size within the water, preventing unwanted accumulation of large particulate).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removal of wastewater containing grit from a vessel of Stephenson by further having the removal for a predetermined length of time based at 
Regarding instant Claim 20, Claim 14, upon which Claim 20 is dependent, has been rejected above.  Stephenson, part of the combined references, further discloses wherein the wastewater containing grit is continuously removed from the vessel (Figure 1; Paragraph [0017]; system may receive raw wash water in a continuous manner). 
Regarding instant Claim 21, Claim 14, upon which Claim 21 is dependent, has been rejected above.  Stephenson, part of the combined references, further discloses wherein the wastewater is removed from the vessel for a predetermined length of time per day (Figure 1; Paragraph [0017]; system and pump may be fluidly connected to operations that run for a predetermined length of time in a given day, such as truck washing operations).

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (herein referred to as “Stephenson”, US Pat Pub. 2017/0113952; found in IDS filed 05/14/2020) in view of Rausch et al. (herein referred to as “Rausch”, US Pat Pub. 2011/0272349) as applied to claim 14 above, and further in view of Barnes, US 7329343.
Regarding instant Claim 15, Claim 14, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose separating the grit from a second portion of the wastewater containing grit to form a grit stream and a wastewater stream (Stephenson, Figure 1; Paragraph [0018]; Paragraph [0024]; 
However, Stephenson is silent on recycling a first portion of the wastewater containing grit to the vessel without separating grit from the wastewater.
Barnes discloses a water treatment bypass loop having ozone and chlorine generators in the same field of endeavor as Stephenson, as it solves the mutual problem of treating water via multiple steps (Abstract; chlorine and ozone generation for treatment of water).  Barnes further discloses a portion of wastewater that is treated for the removal of grit (Figure 1; Col. 4, Lines 3-48; water is treated via filtration 97 and grit from water stream is removed) and recycling a first portion of the wastewater containing grit to the vessel without separating grit from the wastewater for the benefit of providing water that has not been treated for alternative processes or treatments (Figure 1; Col. 4, Lines 3-48; bypass loop 104 is treated with ozone instead of filtration, grit would not be separated in this portion of the water to be treated before return of water to pool/vessel).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wastewater of Stephenson by further requiring recycling a first portion of the wastewater containing grit to the vessel without separating grit from the wastewater as taught by Barnes because Barnes discloses such recycling provides water that has not been treated for alternative processes or treatments (Barnes, Figure 1; Col. 4, Lines 3-48).  The combined references further disclose wherein removing the wastewater from the vessel includes a introducing the first portion 
Regarding instant Claim 16, Claim 15, upon which Claim 16 is dependent, has been rejected above.  The combined references further disclose wherein the first portion of the wastewater containing grit is introduced into the recirculation loop for a predetermined length of time (Stephenson, Figure 1; Figure 2; Paragraph [0016]; Paragraph [0049]; Barnes, Figure 1; Col. 4, Lines 3-48; water is treated via agglomeration classifier and recirculated to holding tank 12 in a given amount of time).  
Regarding instant Claim 18, Claim 15, upon which Claim 18 is dependent, has been rejected above.  The combined references further disclose comprising diluting second portion of the wastewater containing grit removed from the vessel prior to separating the grit from the second portion of the wastewater containing grit (Stephenson, Figure 1; Paragraph [0018]; separation zone 14 including grit chamber 20 allows for separation of solids in combination with additional feed water within water in recirculation, diluting the wastewater before further separation/grit removal).  
Regarding instant Claim 19, Claim 15, upon which Claim 19 is dependent, has been rejected above.  The combined references further disclose wherein separating the grit from the second portion of the wastewater comprises passing the second portion of .  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (herein referred to as “Stephenson”, US Pat Pub. 2017/0113952; found in IDS filed 05/14/2020) in view of Rausch et al. (herein referred to as “Rausch”, US Pat Pub. 2011/0272349) and Barnes, US 7329343 as applied to claim 16 above, and further in view of Smiddy, US Pat Pub. 2012/0285895 (found in IDS filed 05/14/2020).
Regarding instant Claim 17, Claim 16, upon which Claim 17 is dependent, has been rejected above.  However, the combined references are silent on measuring a flow rate of the first portion of the wastewater containing grit in the recirculation loop.
Smiddy discloses a system and method for the treatment of wastewater in the same field of endeavor as the combined references, as it solves the mutual problem of treating wastewater with a variety of processes, including coagulation of suspended solids (Abstract; Paragraph [0119]).  Smiddy further measuring a flow rate of wastewater in a recirculation loop and calculating a predetermined length of time for flow through the recirculation loop to ensure the wastewater is recirculated through the treatment process until the water satisfies predetermined quality thresholds before discharge (Paragraph [0151]; controller 110 determines valve positioning in recirculation line 150 as flow rate, valves are controlled to ensure a proper flow rate through recirculation line 150 based on sensed parameters of the water, such as pH and turbidity).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (herein referred to as “Stephenson”, US Pat Pub. 2017/0113952; found in IDS filed 05/14/2020) in view of Sims et al. (herein referred to as “Sims”, US Pat Pub. 2010/0012560) as applied to claim 1 above, and further in view of Barnes, US 7329343.
Regarding instant Claim 22, Claim 1, upon which Claim 22 is dependent, has been rejected above.  However, the combined references are silent on comprising conduits configured to direct a first portion of the wastewater from the pump to the separator and to direct a second portion of the wastewater from the pump back into the vessel without first passing through the separator. 
Barnes discloses a water treatment bypass loop having ozone and chlorine generators in the same field of endeavor as Stephenson, as it solves the mutual problem of treating water via multiple steps (Abstract; chlorine and ozone generation for treatment of water).  Barnes further discloses a conduits configured to direct a portion of wastewater that is treated for the removal of grit (Figure 1; Col. 4, Lines 3-48; water is 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Stephenson by further comprising conduits that pump a first portion of the water to the separator and recycling a second portion of the wastewater containing grit to the vessel without separating grit from the wastewater as taught by Barnes because Barnes discloses such recycling provides water that has not been treated for alternative processes or treatments (Barnes, Figure 1; Col. 4, Lines 3-48).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/24/2022